Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
This application is claiming the benefit of prior-filed application Nos. 15/211,504 and 15/354,971 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
It is further noted that even if the applications were copending, PCT/GB2017/051795 would not be a divisional of applications 15/211,504 or 15/354,971.  There was no restriction requirement in application 15/354,971, so PCT/GB2017/051795 is not a divisional application of 15/354,971.  PCT/GB2017/051795 is not a divisional of 15/211,504 because the claims are not directed to an independent and distinct invention claimed in 15/211,504.  
3.	Applicant’s amendment filed on 12/23/2021 is acknowledged.
4.	Claims 65-97 and 99-100 are pending.  Claim 80 is objected to because of the following informalities:  There are two claim number 80.  Appropriate correction is required.
5.	Applicant’s election of the species of an antibody comprising SEQ ID NOs 33 and 43, which together comprise the CDRs of SEQ ID NOs 27-29 and 37-39; and the IL-2 of SEQ ID NO:301 in the reply filed on 12/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claims 66-68, 77, 85-89 and 97 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.
7.	Claims 65, 69-76, 78-84, 90-96 and 98-100 are currently under examination as they read on an immunocytokine comprising an antibody comprising SEQ ID NOs 33 and 43 (which together comprise the CDRs of SEQ ID NOs 27-29 and 37-39) and the IL-2 of SEQ ID NO:301.
8.	Applicant’s IDS documents filed on 09/30/2019, 10/27/2020 and 12/23/2021 have been considered. 
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 65, 69, 71-73, 75-76, 78-80, 83-84 and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and of U.S. Patent No. 9,567,399 in view of West et al. (PTO-892; Reference U) and Gillies et al. (PTO-892; Reference V).
U.S. Patent No. 9,567,399 claims an antibody comprising SEQ ID NOs 33 and 43; wherein said antibody is comprised within an immunocytokine and wherein said antibody is fused to a cytokine molecule; and compositions comprising excipients, diluent and carriers (In particular, claims 8 and 20-21.
The claimed invention differs from the prior art in the recitation of the antibody being fused to IL-2; wherein the immunocytokine comprises a human constant region; wherein the human constant region is an IgG1 constant region; and wherein the Il-2 is human Il-2; wherein the IL-2 is SEQ ID NO:301 or a variant thereof. 
West et al. teaches that PD-L1 blockage synergizes with IL-2 therapy and that combined IL-2 therapy and PD-L1 blockade merits consideration as a regimen for treating human chronic infections and cancer. (In particular, abstract, whole document). 
Gillies et al. teaches improved immunocytokines developed utilizing fusion of cytokines to the C-terminus of the light chain.  The molecules are expressed well, stable in normal buffers and have biological properties that are superior to immunocytokines made by fusion to the heavy chain. (In particular, abstract, whole document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of U.S. Patent 9,567,399 and West et al. to have arrived at an immunocytokine comprising an antibody comprising SEQ ID NOs 33 and 43; wherein said antibody is comprised within an immunocytokine and wherein said antibody is fused to a IL-2 cytokine molecule.  It would have been obvious to have linked the cytokine to the antibody by any means, including on the C-terminus of the light chain with or without a linker, but it would have been especially obvious in view of the teachings of Gillies et al. which teaches that linking the cytokine to the C-terminus of the light chain is superior.  Since U.S. Patent 9,567,399 is directed to administering the compositions in vivo in human patients, it would have been obvious to have human constant regions in the antibody, including IgG1 constant region which is commonly used.  It would have been obvious to have used human IL-2 in the immunocytokine for in vivo use in humans and the sequence of SEQ ID NO:301 or a variant thereof would have been obvious because SEQ ID NO:301 is the sequence of human IL-2, but the recitation of a variant thereof encompasses any IL-2 sequence with variations from the sequence of SEQ ID NO:301.  
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12. 	Claims 65, 69-76, 78-84, 90-96 and 98-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: immunocytokines comprising antibodies comprising all 6 specified CDRs which inhibit binding of PD-L1 to PD-1, linked to IL-2. 
Applicant is not in possession of: immunocytokines comprising an antibody which inhibit binding of PD-L1 to PD-1 linked to variants of IL-2, including variants which bind to a high affinity (apy) IL-2 receptor with a potency less than free IL-2 when measured in a cell- based proliferative assay; binds to the high affinity (apy) IL-2 receptor with an ECso of greater than 20 pM, greater than 50 pM, or greater than 100 pM; binds to an intermediate affinity (0y) IL-2 receptor with a potency less than free IL-2 when measured in a cell-based proliferative assay; binds to the intermediate affinity (0y) IL-2 receptor with an ECso of greater than 1 nM, greater than 5 nM, or greater than 1OnM; binds to a high affinity (apy) IL-2 receptor over an intermediate affinity (0y) IL-2 receptor, wherein the ratio of IL-2 potency against the high affinity (apy) IL-2 receptor: intermediate affinity (0y) IL-2 receptor is at least 2:1; and an immunocytokine wherein the antigen-binding site binds to hPD-L1 with an affinity of less than 500 pM, less than 300 pM, or less than 200 pM; and wherein the immunocytokine provides a ratio of the potency of the IL-2 cytokine against a high affinity (afy) receptor:affinity of at least 2:1.
The skilled artisan cannot envision all the antibody, IL-2 and immunocytokine possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
As evidenced by the art of Goel et al. (PTO-892; Reference W), Khan et al. (PTO-892;
Reference X) and Poosarla et al. (PTO-892; Page 2; Reference U), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is
unpredictable which antibodies with which structures would bind to hPD-L1. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding to hPD-L1 such that a skilled artisan would have known what antibody structures possess the claimed functions.
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d
at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen"
test, which had been based on an example in USPTO-issued training materials and was noted in
dicta in several earlier Federal Circuit decisions, should not be used in determining whether there
is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing
its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the
"newly characterized antigen" test could not stand because it contradicted the quid pro quo of the
patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly
characterized antigen alone should not be considered adequate written description of a claimed
antibody to that newly characterized antigen, even when preparation of such an antibody is
routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is
whether that description "reasonably conveys to the artisan that the inventor had possession at
that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the
applicant had possession at the time of invention of the claimed inventions.
The claims encompass antibodies without sequences and antibodies with variants of the recited amino acid sequences. The claims recite variable region sequences containing amino acids not found in the antibodies that were actually produced in the examples in the specification which actually bind hPD-L1. The claims recite combinations of CDRs wherein the combinations encompass antibodies other than the specific antibodies produced in the examples in the specification which actually bind hPD-L1. 
It is expected that all of the heavy and light chain CDRs in their proper order and in the
context of framework sequences which maintain their required conformation, are required in
order to produce a protein having antigen-binding function and that proper association of heavy
and light chain variable regions is required in order to form functional antigen binding sites.
MacCallum, et al. (PTO-892; Page 2; Reference V) analyzed many different antibodies for
interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a
number of residues outside the standard CDR definitions make antigen contacts (see page 733,
right column) and non- contacting residues within the CDRs coincide with residues as important
in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al.
(PTO-892; Page 2; Reference W) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page
3079, right column). Although abbreviated CDR residues were used in the constructs, some
residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus it is
unpredictable as to what amino acids can be changed in the original intact antibodies disclosed in
the specification wherein the antibodies would still function. Thus, the skilled artisan cannot
envision the detailed structure of the encompassed invention and therefore conception is not
achieved until reduction to practice has occurred, regardless of the complexity or simplicity of
the method of isolation.
Adequate written description requires more than a mere statement that it is part of the
invention and a reference to a potential method of isolating it. In the instant application, the
amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601
at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In
view of the aforementioned problems regarding description of the claimed invention, the
specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different
vertebrates or mammals, but had only described a single species of cDNA which encoded rat
insulin. The court held that only the nucleic acids species described in the specification(i.e.
nucleic acids encoding rat insulin) met the description requirement and that the inventors were
not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other
vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is
"unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed
to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a
description of an invention, not an indication of a result that one might achieve if one made that
invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming
rejection because the specification does "little more than outlin[e] goals appellants hope the
claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as
to what that material consists of, is not a description of that material. Thus, as we have
previously held, a cDNA is not defined or described by the mere name "cDNA," even if
accompanied by the name of the protein that it encodes, but requires a kind of specificity usually
achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antibodies, IL-2 variants and immunocytokines to demonstrate possession.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 65, 79-80, 83-84 and 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0175397 in view of Gillies et al. (PTO-892; Reference V). 
U.S. Patent Application Publication 2016/0175397 teaches a tumor-targeted human IL-2 variant immunocytokine in combination with an antibody which binds to human PD-L1 for use as a combination therapy in the treatment of cancer (In particular, claims, whole document); wherein the antibody comprises a human constant region and an IgG1 subclass (In particular, paragraphs [0031], [0166],  [0263]). 
The claimed invention differs from the prior art in the recitation of linking the IL-2 cytokine to the C-terminal end of the light chain of the immunoglobulin of claim 65.
Gillies et al. teaches improved immunocytokines developed utilizing fusion of cytokines to the C-terminus of the light chain.  The molecules are expressed well, stable in normal buffers and have biological properties that are superior to immunocytokines made by fusion to the heavy chain. (In particular, abstract, whole document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of U.S. Patent Application Publication 2016/0175397 and Gillies et al. to have arrived at an immunocytokine comprising an anti-PD-L1 antibody fused to a IL-2 cytokine molecule linked to the C-terminus of the light chain in view of the teachings of Gillies et al. which teaches that linking the cytokine to the C-terminus of the light chain is superior.  
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


15.	No claim is allowed.
16. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A
message may be left on the examiner's voice mail service. If attempts to reach the examiner by
telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned
is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Application/Control Number: 15/685,257
April 9, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644